Citation Nr: 0204858	
Decision Date: 05/22/02    Archive Date: 06/03/02

DOCKET NO.  98-08 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a total rating for compensation based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	Charles E. Binder, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to 
September 1981.  Prior service is not verified.

In an April 1998 decision of the North Little Rock, Arkansas, 
Department of Veterans Affairs (VA) Regional Office (RO), 
entitlement to a total rating for compensation based upon 
individual unemployability was denied.  In an October 1999 
decision, in pertinent part, the Board denied entitlement to 
a total rating for compensation based upon individual 
unemployability.  

In January 2001, the United States Court of Appeals for 
Veterans Claims ("the Court") issued an order vacating the 
Board's October 1999 decision with regard to the issue of 
entitlement to a total rating for compensation based upon 
individual unemployability.  The appeal as to the other 
issues addressed in the Board's October 1999 decision was 
dismissed.  


REMAND

In the Joint Motion for Remand to the Board and to Stay 
Proceedings, it was alleged that further development should 
be conducted in this case.  Specifically, it was noted that 
the appellant had asserted on several occasions that VA 
physicians had told him that he was unable to work due to his 
service-connected disabilities.  This statement by the 
veteran was not confirmed in the record.  The Board finds 
that the RO should contact the veteran and ascertain from him 
when exactly he was told by any physician that he is unable 
to work due to his service-connected disabilities.  The 
veteran is hereby notified that he may submit medical records 
showing that he was told by a physician that he is unable to 
work due to his service-connected disabilities in support of 
his claim.  The veteran is also hereby informed that if there 
is additional evidence showing that he is unemployable due to 
service-connected disabilities, he must submit that evidence.

The veteran is service-connected for a duodenal ulcer with 
gastritis, rated as 30 percent disabling; residuals of a 
fracture, C-2 odontoid with traumatic arthritis, rated as 30 
percent disabling; and a laceration of the flexor digitorum 
profundus tendon, left index finger, rated as non-compensably 
disabling.  

The Board finds that the veteran should be afforded a VA 
examination in order to determine if his service-connected 
disabilities are of sufficient severity to render the veteran 
unemployable.  

The Board also emphasizes to the veteran that the information 
to be obtained on VA examination is vitally important to 
resolving the issues on appeal; hence, any failure to report 
to a scheduled examination, without good cause, may well 
result in a denial of the claim.  See 38 C.F.R. § 3.655 
(2001).  This serves as notification of that regulation.

The Board notes that the veteran and his representative 
submitted VA medical records in support of the veteran's 
claim which were received at the Board in April 2002.  The RO 
should consider this evidence in the review of the veteran's 
claim.  

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
ascertain from him when he was told by 
any physician that he is unable to work 
due to his service-connected 
disabilities.  

2.  The veteran is hereby notified that 
he must submit evidence showing that he 
was told by a physician that he is unable 
to work due to his service-connected 
disabilities in support of his claim.  
The veteran is also hereby informed that 
if there is additional evidence showing 
that he is unemployable due to service-
connected disabilities, he must submit 
that evidence.

3.  If the veteran identifies which 
examiner informed him that he was 
unemployable due to service connected 
disabilities, the RO should attempt to 
obtain that evidence.

4.  The veteran should be afforded a VA 
examination.  The claims folder should be 
made available to the examiner for 
review.  The examiner should provide a 
medical opinion as to whether the 
veteran's service-connected disabilities: 
a duodenal ulcer with gastritis, 
residuals of a fracture of C-2 odontoid 
with traumatic arthritis, and a 
laceration of the flexor digitorum 
profundus tendon of the left index 
finger, are of sufficient severity to 
render the veteran unable to secure or 
follow a substantially gainful occupation 
without regard to age or the presence of 
any nonservice-connected disorders.  

5.  The attorney is informed that, from 
the record, the appellant has related 
that he had a conversation with a doctor 
that he was unemployable due to service-
connected disability, if there is 
evidence to support the assertion, that 
evidence must be submitted.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


